 



EXHIBIT 10.1

     

  The Farmers Citizens Bank

  P.O. Box 567
Farmers Citizens Bank
  105 Washington Square

  Bucyrus, Ohio 44820

  Ph. 419-562-7040

  Fax 419-562-8322



--------------------------------------------------------------------------------

January 19, 2005        

Jeff Wise
8345 Twp Rd 53
Mansfield, OH 44904

RE: Terms of Offer

Dear Jeff:

     We are pleased to offer you the position of Vice President/Chief Financial
Officer of Farmers Citizens Bank and Treasurer of FC Banc Corp. The position
provides a biweekly salary of $3,653.85, or $95,000, on an annual basis. You
would also be a participant in the Officer and Employee Incentive Plan. We would
also offer you a two year “Change of Control” agreement which would vest
immediately upon your acceptance of the position. A copy of the agreement is
enclosed for your review and execution.

     We are also pleased to offer you 2,500 stock options (subject to the terms
of the “Stock Option Plan” with respect to vesting and rights) at the current
price of $31.00 per share. It is our anticipation to continue to reward keep
employees such as yourself in the future in a performance based Executive
Compensation Plan which we will develop in the next 12 months.

     You would also be eligible for the employee benefits available immediately
upon commencement of your employment (including 4 weeks vacation). A schedule of
those benefits is included with this letter. Any questions regarding those
benefits should be directed to Kriste Slagle at 419/562-7040, extension 239.

     I believe you will make a strong addition to our team and am excited about
the opportunity to work with you again. This offer is, of course, subject to
receiving all necessary regulatory approvals and favorable results from your
drug screen and reference checks.

 



--------------------------------------------------------------------------------



 



          If this offer is acceptable, please sign where indicated below and
return.

            Very truly yours,
      /s/ Coleman J. Clougherty             Coleman J. Clougherty
Chief Executive Officer     

Agreed to and accepted this 25th day of January, 2005.

                  By:   /s/ Jeffrey A. Wise         Jeff Wise           

 